Name: 83/502/EEC: Commission Decision of 10 October 1983 accepting the offer of an undertaking of a Czechoslovakian exporter of copper sulphate
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-10-13

 Avis juridique important|31983D050283/502/EEC: Commission Decision of 10 October 1983 accepting the offer of an undertaking of a Czechoslovakian exporter of copper sulphate Official Journal L 281 , 13/10/1983 P. 0022 - 0023*****COMMISSION DECISION of 10 October 1983 accepting the offer of an undertaking of a Czechoslovakian exporter of copper sulphate (83/502/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 10 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 1479/83 (3), imposed a provisional anti-dumping duty on imports of copper sulphate originating in Czechoslovakia and the USSR. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty a Czech exporter and certain importers requested, and were granted, an opportunity to be heard by the Commission. The Czech exporter and certain importers also requested to be informed of certain facts and essential considerations on the basis of which it was intended to recommend definitive action and these requests were granted. C. Dumping (3) The Commission had, for the imposition of the provisional duty, established normal value on the basis of figures obtained in Yugoslavia, which was considered the most appropriate market economy country producing copper sulphate. The Czech exporter, however, requested that Austria be considered as an appropriate market for establishing normal value. On the basis of the facts available to the Commission, however, the normal value established during the preliminary investigation was more favourable to the exporters than the equivalent Austrian figure and, consequently, the preliminary determinations regarding normal value and dumping are confirmed. The exporters concerned accepted these findings. D. Injury (4) No fresh evidence regarding injury to the Community industry has been submitted. The Commission has therefore confirmed the conclusions on injury reached in Regulation (EEC) No 1479/83. In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of copper sulphate originating in Czechoslovakia and the USSR, taken in isolation from that caused by other factors, has to be considered as material. E. Community interest (5) No new evidence from Community processing industries or other interested parties in the Community has been submitted since the imposition of the provisional duty and the Commission, therefore, considers its findings on Community interest as set out in Regulation (EEC) No 1479/83 confirmed. In these circumstances, the interests of the Community call for protection against the dumped imports of copper sulphate originating in Czechoslovakia and the USSR. F. Undertaking (6) The exporters concerned were informed of the main findings of the subsequent investigation. A price undertaking was subsequently offered by the Czech exporter Chemapol concerning its exports of copper sulphate to the Community. The effect of the said undertaking will be to increase import prices to the Community to the level which the Commission, having taken into account, on the one hand, the prices necessary to provide an adequate return to Community producers and, on the other hand, the price paid by the first purchasers in the Community of the dumped product, considered necessary to eliminate injury. In these circumstances, the undertaking offered is considered acceptable and the imposition of the definitive anti-dumping duty should not apply to exports of copper sulphate by Chemapol to the Community. No objection to this was raised in the Advisory Committee, HAS DECIDED AS FOLLOWS: Article 1 The Commission hereby accepts the undertaking offered by Chemapol Foreign Trade Company Limited, Prague, in connection with the anti-dumping proceeding concerning copper sulphate, falling within subheading ex 28.38 A II of the Common Customs Tariff and corresponding to NIMEXE code 28.38-27, originating in Czechoslovakia. Article 2 The anti-dumping proceeding concerning imports of copper sulphate originating in Czechoslovakia is hereby terminated. Done at Brussels, 10 October 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No L 151, 9. 6. 1983, p. 24.